IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-15-00299-CR

                                IN RE JUSTIN TYLER DAVIS


                                         Original Proceeding


                         From the 272nd District Court
                             Brazos County, Texas
             Trial Court Nos. 09-02131-CRF-272, 09-02132-CRF-272,
           09-02133-CRF-272, 09-02134-CRF-272 and 09-02135-CRF-272


                                 MEMORANDUM OPINION


        In this original proceeding, relator Justin Tyler Davis has filed a pro se petition for

writ of mandamus1 that complains about the allegedly erroneous sealing of certain

exhibits under Code of Criminal Procedure article 38.45 by the trial court in its March 10,



1
  The petition has several procedural deficiencies. It lacks proof of service; a copy of all documents
presented to this Court must be served on all parties (i.e., the district attorney, as real party in interest, and
the trial court judge, as respondent) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. It lacks an
appendix and a record. Id. 52.3(k), 52.7. It does not include the certification required by Rule 52.3(j). Id.
52.3(j). To expedite this matter, we invoke Rule of Appellate Procedure 2 to suspend these requirements.
Id. 2.
2014 order. See TEX. CODE CRIM. PROC. ANN. art. 38.45 (West Supp. 2014).

        After we affirmed his convictions on twenty-five counts (five counts in five cases)

of possession of child pornography and our mandate had issued,2 Davis sought copies of

portions of the record from the Clerk of this Court, including exhibits that are

photographs. It appeared that a sealing order under article 38.45 had never been entered

by the trial court at the conclusion of Davis’s criminal proceedings, so we issued an order

directing the trial court to review the record and to seal those portions of the record

required to be sealed under article 38.45. Davis v. State, 440 S.W.3d 266 (Tex. App.—Waco

2013, order). The trial court then issued its March 10, 2014 order that is the subject of this

original proceeding.

        “Mandamus is an extraordinary remedy, ‘to be used sparingly.’ ” In re Piper, 105
S.W.3d 108, 109 (Tex. App.—Waco 2003, orig. proceeding) (citing and quoting Guerra v.

Garza, 987 S.W.2d 593, 594 (Tex. Crim. App. 1999) (orig. proceeding); In re Verbois, 10
S.W.3d 825, 828 (Tex. App.—Waco 2000, orig. proceeding) (“compelling circumstances”

required)). “A party’s right to mandamus relief generally requires a predicate request for

some action and a refusal of that request.” In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999)

(orig. proceeding); see Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals, 910 S.W.2d
481, 484 n.4 (Tex. Crim. App. 1995) (orig. proceeding). “As a rule, mandamus is not

available to compel an action which has not first been demanded and refused.” Terrazas



2
  None of his issues on appeal involved sufficiency of the evidence, so a review of the entire record was
unnecessary, and Davis did not contend on appeal that the images were not child pornography. See Davis
v. State, No. 10-10-00405-CR, 2012 WL 662315 (Tex. App.—Waco Feb. 29, 2012, pet. ref’d) (mem. op., not
designated for publication).


In re Davis                                                                                       Page 2
v. Ramirez, 829 S.W.2d 712, 723 (Tex. 1991) (orig. proceeding).

        Because Davis has not raised his complaints about the March 10, 2014 order in the

trial court, we deny the petition for writ of mandamus.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed September 17, 2015
Do not publish
[OT06]




In re Davis                                                                        Page 3